DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filled on 05/14/2021.
Claims 1-30 are pending in the application.
Priority
The present Application for Patent claims the benefit of U.S. Provisional Patent Application No. 63/034,859 by Abedini et aL., entitled "RANDOM ACCESS PROCEDURE SELECTION BY AN INTEGRATED ACCESS AND BACKHAUL NODE," filed June 4, 2020. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 14-15, 20-22, 25-26 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Iyer et al. US 2021/0250884 A1 hereinafter Iyer.
Regarding claim 1. Iyer teaches A method for wireless communications at a first wireless node, comprising: 
receiving, from a parent base station, system information that indicates a user equipment (UE)-specific random access procedure configuration and a wireless backhaul-specific random access procedure configuration, wherein the first wireless node is a wireless backhaul node to the parent base station, FIG. 2 and [0152]-[0157]: show terminology and describe structure of   integrated and access backhaul (IAB), including wireless backhauling functionality to IAB nodes (backhaul-specific). [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216]. 
determining to use the UE-specific random access procedure configuration for communicating with the parent base station, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures to enable resynchronization of the access and child nodes when the timing changes with respect to the parent node; and 
performing a random access procedure with the parent base station in accordance with the UE-specific random access procedure configuration, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216].

Regarding claim 2. Iyer teaches, wherein determining to use the UE-specific random access procedure configuration comprises: selecting the UE-specific random access procedure configuration based at least in part on the first wireless node being a mobile wireless backhaul node, FIG. 2: mobile wireless backhaul. See integrated and access backhaul (IAB), including wireless backhauling functionality to IAB nodes (backhaul-specific) providing RACH procedures in [0159], [0218]; to that end, a UE-specific DCI may be used (selected), where, the UE-specific DCI is scrambled by C-RNTI or a child-specific DCI may be use, where, a specific RNTI associated with a child node and may be used to indicate T.sub.adj or T.sub.SP along related parameters to the UE.

Regarding claim 14. Iyer teaches, wherein determining to use the UE-specific random access procedure configuration comprises: receiving signaling, from the parent base station, activating the UE-specific random access procedure configuration for communicating with the parent base station, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures to enable resynchronization of the access and child nodes when the timing changes with respect to the parent node, (in other words, the procedure resynchronizes UE-specific with the parent node).

Regarding claim 15. Iyer teaches, wherein receiving the signaling activating the UE-specific random access procedure configuration further comprises: receiving downlink control information, [0215]-[00218]: UE-specific uses DCI, a media access control-(MAC) control element, radio resource control signaling, or a combination thereof.

Regarding claim 20. Iyer teaches, wherein the first wireless node is an integrated access backhaul node, FIG. 2 and [0152]-[0157]: show terminology and describe structure of   integrated and access backhaul (IAB), including wireless backhauling functionality to IAB nodes (backhaul-specific).

Regarding claim 21. Iyer teaches a method for wireless communications at a parent base station, comprising: transmitting, to a first wireless node, system information that indicates a user equipment (UE)-specific random access procedure configuration and a wireless backhaul-specific random access procedure configuration, wherein the first wireless node is a wireless backhaul node to the parent base station, FIG. 2 and [0152]-[0157]: show terminology and describe structure of   integrated and access backhaul (IAB), including wireless backhauling functionality to IAB nodes (backhaul-specific). [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216]; determining that the UE-specific random access procedure configuration is being used by the first wireless node for communicating with the parent base station, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures to enable resynchronization of the access and child nodes when the timing changes with respect to the parent node; and performing a random access procedure with the first wireless node in accordance with the UE-specific random access procedure configuration, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216].

Regarding claim 22. Iyer teaches, wherein determining that the UE-specific random access procedure configuration is being used comprises: determining that the first wireless node is a mobile wireless backhaul node, wherein the UE-specific random access procedure configuration is used based at least in part on the first wireless node being a mobile wireless backhaul node, FIG. 2: mobile wireless backhaul. See integrated and access backhaul (IAB), including wireless backhauling functionality to IAB nodes (backhaul-specific) providing RACH procedures in [0159], [0218]; to that end, a UE-specific DCI may be used (selected), where, the UE-specific DCI is scrambled by C-RNTI or a child-specific DCI may be use, where, a specific RNTI associated with a child node and may be used to indicate T.sub.adj or T.sub.SP along related parameters to the UE.

Regarding claim 25. Iyer teaches, wherein determining that the UE-specific random access procedure configuration is being used comprises: transmitting signaling, to the first wireless node, activating the UE-specific random access procedure configuration for communicating with the first wireless node, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures to enable resynchronization of the access and child nodes when the timing changes with respect to the parent node, (in other words, the procedure resynchronizes UE-specific with the parent node).

Regarding claim 26. Iyer teaches, wherein transmitting the signaling activating the UE-specific random access procedure configuration further comprises: transmitting downlink control information, [0215]-[00218]: UE-specific uses DCI, a media access control-(MAC) control element, radio resource control signaling, or a combination thereof.

Regarding claim 29. Iyer teaches an apparatus for wireless communications at a first wireless node, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a parent base station, system information that indicates a user equipment (UE)-specific random access procedure configuration and a wireless backhaul-specific random access procedure configuration, wherein the first wireless node is a wireless backhaul node to the parent base station, FIG. 2 and [0152]-[0157]: show terminology and describe structure of   integrated and access backhaul (IAB), including wireless backhauling functionality to IAB nodes (backhaul-specific). [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216]; determine to use the UE-specific random access procedure configuration for communicating with the parent base station, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures to enable resynchronization of the access and child nodes when the timing changes with respect to the parent node; and perform a random access procedure with the parent base station in accordance with the UE-specific random access procedure configuration[0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216].

Regarding claim 30. Iyer teaches an apparatus for wireless communications at a parent base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a first wireless node, system information that indicates a user equipment (UE)-specific random access procedure configuration and a wireless backhaul-specific random access procedure configuration, wherein the first wireless node is a wireless backhaul node to the parent base station, FIG. 2 and [0152]-[0157]: show terminology and describe structure of   integrated and access backhaul (IAB), including wireless backhauling functionality to IAB nodes (backhaul-specific). [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216]; determine that the UE-specific random access procedure configuration is being used by the first wireless node for communicating with the parent base station, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures to enable resynchronization of the access and child nodes when the timing changes with respect to the parent node; and perform a random access procedure with the first wireless node in accordance with the UE-specific random access procedure configuration, [0159], [0218]; performing RACH procedure (where UE-specific DCI is scrambled by C-RNTI or a child-specific DCI) procedures, using system information (SI) [0215] and [0216].
Allowable Subject Matter
Claims 3-13, 16-19, 23-24, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3. The claim recites limitations that are not found in the prior that teach wherein selecting the UE-specific random access procedure configuration further comprises: determining that a next UE-specific random access occasion occurs prior to a next wireless backhaul-specific random access occasion; and selecting the UE-specific random access procedure configuration based at least in part on the next UE-specific random access occasion occurring before the next wireless backhaul-specific random access occasion.
Regarding claim 4. The claim recites limitations that are not found in the prior that teach, wherein determining to use the UE-specific random access procedure configuration comprises: selecting the UE-specific random access procedure configuration based at least in part on satisfaction of one or more measurement thresholds.
claims 5-11 depend from claim 4 thus, are objected to for depending upon objected claim. 
Regarding claim 12. The claim recites limitations that are not found in the prior that teach, wherein determining to use the UE-specific random access procedure configuration comprises: identifying that a quantity of random access attempts using the wireless backhaul-specific random access procedure configuration exceeds a threshold quantity of attempts; and selecting the UE-specific random access procedure configuration based at least in part on the identifying.
Regarding claim 13. The claim recites limitations that are not found in the prior that teach, further comprising: attempting to perform the random access procedure with the parent base station in accordance with the UE-specific random access procedure configuration; identifying that a quantity of random access attempts using the UE-specific random access procedure configuration exceeds a threshold quantity of attempts; and determining to switch from using the UE-specific random access procedure configuration to using the wireless backhaul-specific random access procedure configuration based at least in part on the identifying.
Regarding claim 16. The claim recites limitations that are not found in the prior that teach, further comprising: transmitting, to the parent base station, a message requesting the UE-specific random access procedure configuration be activated, wherein receipt of the signaling activating the UE-specific random access procedure configuration is based at least in part on the request.
Regarding claim 17. Claim 17 depend from claim 16 thus, is objected to for depending upon objected claim. 
Regarding claim 18. The claim recites limitations that are not found in the prior that teach,, further comprising: determining to switch from using the UE-specific random access procedure configuration to using the wireless backhaul-specific random access procedure configuration, wherein a power ramping counter is not reset upon switching.
Regarding claim 19. The claim recites limitations that are not found in the prior that teach, wherein determining to use the UE-specific random access procedure configuration comprises: selecting the UE-specific random access procedure configuration based at least in part on an information element in a downlink control information transmission ordering the random access procedure, wherein the information element indicates that the first wireless node should use the UE-specific random access procedure configuration.
Regarding claim 23. The claim recites limitations that are not found in the prior that teach, further comprising: determining one or more measurement thresholds for the first wireless node to use in determining whether to use the UE-specific random access procedure configuration; and transmitting, to the first wireless node, an indication of the one or more measurement thresholds.
Regarding claim 24. Claim 14 depend from claim 23 thus, is objected to for depending upon objected claim. 
Regarding claim 27. The claim recites limitations that are not found in the prior that teach, further comprising: receiving, from the first wireless node, a request requesting the UE-specific random access procedure configuration be activated, wherein transmission of the signaling activating the UE-specific random access procedure configuration is based at least in part on the request.
Regarding claim 28. The claim recites limitations that are not found in the prior that teach, wherein determining that the UE-specific random access procedure configuration is being used comprises: transmitting an information element in a downlink control information transmission ordering the random access procedure, wherein the information element indicates that the first wireless node should use the UE-specific random access procedure configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414            



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414